Title: William Tatham to William Short, 20 September 1788
From: Tatham, William
To: Short, William


          Ship America at Sea, 20 Sep. 1788. Sends this letter by a “Monsr. La’ritz,” a French officer from Hispaniola who is on his way from Charleston to Dover and whom he wishes to introduce; sends also the “proceedings of Carolina in Convention on the Grand FŒdral Question. I am allso to return my sincere thanks to Mr. Jefferson and Yourself. I stand indebted for Freindship not heretofore fully acknowledged to him for his unremitted attention on every occasion since my first introduction, particularly his last Testimonial jointly with Mr. Munro and Mr. Hardy, from which I have allready receiv’d considerable advantages in the Southern States and shall now have an oppertunity of  applying it to the purpose intended in England.” Is also indebted to Short and Beverley Randolph in his “business before the Executive” when he last saw Short in Richmond. “The adjacency of the next Room furnishd my information unavoidably. The idea of my betraying the Secrets of a Government Cituated as Virginia was, had I been base enough for the Attempt, and the ridiculous supposition (which I heard out of Doors) of my furnishing the Enemy with an impression of the States Seal, which they cou’d have taken from any Comission that fell in their hands, was really absurd. The truth is the Haughty disposition of Governor Harrison, whose favors I cou’d not cringe for, wou’d have justified to every Man of feeling or sentiment, the resignation of so humiliating an Office as misfortune induced me to accept under his Administration. I allude to his personall Pride, I mean not to arraign his Official deportment. You can now be inform’d by a Gentleman with you (who spent that Winter in Philadelphia) how far my fidelity as a Citizen was to be doubted. It will not be unpleasing to you both, that the Fruits of Your endeavours are not wholely blasted and it is some consolation to myself, to triumph over private Animosities on a visit to my Native Land if not crowned with the Laurells of America at least with marks of Attention from North Carolina thro’ four years practice at the Bar, a Seat in her House of Commons, and the Lieut. Collonelcy of my County. I confess I had much rather have receiv’d such Marks of prosperity from that State in whose Service I have cheifly spent the prime of my Youth and vigour of my constitution but it is still the same. It is the Cause of America and Mankind, to whose services my Time is (I wish I cou’d add ‘usefull endeavours are’) devoted. With the inclosed extract, I must beg You to recapitulate my obligations to Mr. Jefferson.” Is forced to break off because the cliffs of his native land are in view. “I therefore omitt a considerable scrawl on politicks that I had sketch’d of it in the rough and a long Letter intended for his Excellencies Leisure Hours, to amuse him with my observations among the Spaniards and in the Western Country, plann’d as much as in my power for his information as far as I have had a view of the Rise, progress, changes, declension &c. of the State of Franklin, some Indian affairs, observations on the present State and Future prospects of the Western Country thro the Channells of democracy, Aristocracy, and Anarchy. Some of these I have by me, with a Survey of the upper Parts of Georgia. If any of them will be of Service to Mr. Jefferson, he will do me an honor by commanding my Services.” Intends to return to his farm near Fayetteville, N.C., in the month of April; meanwhile he will be at Wennington Hall, near Lancaster, his “Family Seat on my Mothers Side”; would be happy to welcome Mr. Jefferson or Mr. Short there.
        